Citation Nr: 0836601	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-34 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to December 5, 2001, 
for a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to May 1959.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, which, in pertinent part, granted 
entitlement to TDIU and assigned an effective date of 
December 5, 2001.  38 C.F.R. § 20.204 (2008).

In January 2005, the veteran withdrew his claim for 
entitlement to a disability rating in excess of 50 percent 
for arthritis of the right hip.  Therefore, this issue is not 
before the Board.  


FINDINGS OF FACT

1.  The veteran submitted a formal claim for entitlement to 
TDIU on December 5, 2001.

2.  The veteran met the schedular criteria for a grant of 
TDIU on December 5, 2001, he was shown to be unemployable due 
to service-connected disabilities since 1989.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 5, 
2001, for the award of TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The claim arises from disagreement with the effective date 
following the grant of TDIU.  The United States Court of 
Appeals for Veterans Claims (Court) has held that filing a 
notice of disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
(such as an effective date) are appropriately addressed under 
the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements  Id.  There has been no allegation of prejudice is 
this case.  Hence, further VCAA notice is not required

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

The grant of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefrom.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  
38 U.S.C.A. § 5110(a),(b) (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an  
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later. 

(o)(2) Disability compensation.  The date 
as of which it is factually ascertainable 
that an increase in disability had 
occurred if claim is received within 1 
year from such date otherwise, date of 
receipt of claim.  
38 C.F.R. § 3.400(o)(2007).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a)

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is 
VA's policy to grant TDIU in all cases where service 
connected disability causes unemployability regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).

Analysis

The veteran submitted a formal claim for entitlement to TDIU 
that was received on December 5, 2001.  The claim was denied 
in an April 2003 rating decision based on findings that the 
veteran was totally disabled due to nonservice-connected 
disabilities, including hypertensive end stage renal disease.  
In addition, the veteran did not meet the scheduler criteria 
for a grant of TDIU under 38 C.F.R. § 4.16(a).  At that time, 
his service-connected disabilities were assigned a combined 
disability rating of 50 percent.

In a May 2003 rating decision, entitlement to an increased 
rating of 50 percent for the veteran's service-connected 
right hip arthritis was granted, effective December 5, 2001.  
The grant meant that from December 5, 2001, the veteran's 
combined rating for service-connected disabilities was 70 
percent.  

Entitlement to TDIU was granted in a January 2005 rating 
decision as the veteran submitted medical evidence from his 
physician showing that he was totally disabled prior to the 
diagnosis of his end stage renal disease.  An effective date 
of December 5, 2001, was assigned as the veteran's claim for 
TDIU was received on this date, and it is the earliest date 
the veteran met the criteria for a grant of TDIU under 38 
C.F.R. § 4.16(a).

The evidence includes numerous statements from the veteran 
received after the grant of TDIU, or in conjunction with the 
December 2001 claim for that benefit, reporting that he 
stopped working in 1989 due to his service-connected 
disabilities, and an August 2003 letter from the veteran's 
private physician noting that the veteran became totally 
disabled in 1989, 11 years before his treatment for end stage 
renal disease in October 2000.  As noted above, if the 
evidence establishes that the veteran was unemployable more 
than one year prior to the date his claim for TDIU was 
received, the proper effective date of the grant of TDIU is 
the date VA received his claim.  38 U.S.C.A. § 5110(b)(2); 
Harper, 10 Vet. App. 125 (1997); 38 C.F.R. §3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).  

The evidence is that the veteran became totally disabled due 
to service-connected disabilities many years before his 
current claim for TDIU was received and the earliest possible 
effective date for the grant of TDIU is December 5, 2001, the 
date the claim was received.  

The veteran did present testimony that he was unemployed at 
an April 1994 hearing before the Board, this testimony was 
offered in the context of his claims for service connection 
for right hip, right knee, and groin disabilities.  His 
testimony can be read contending the subsequently service 
connected disabilities rendered him unemployable.  His 
testimony could thus constitute a claim for TDIU prior to 
December 5, 2001.  See 38 C.F.R. § 3.155.  However, this 
claim was adjudicated in the July 2001 rating decision that 
awarded service connection and a 30 percent initial 
evaluation for a hip, pelvis, and groin conditions and is 
therefore no longer pending.  

While the July 2001 rating decision did not specifically 
address entitlement to TDIU, the Board finds that it is 
deemed to have denied the pending claim for entitlement to 
TDIU in accordance with the Federal Circuit's decision in 
Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006), and 
the Court's recent decision in Ingram v. Nicholson, 21 Vet. 
App. 232 (2007).

In Ingram, the Court interpreted Deshotel as holding that an 
RO's rating decision constitutes an adjudication of a claim 
when the RO addresses the claim in a manner sufficient for 
the claimant to deduce the claim was adjudicated.  Ingram v. 
Nicholson, 21 Vet. App. 232, 247 (2007).  That is, a 
reasonably raised issue will remain pending until there is 
some recognition of the substance of the claim in a rating 
decision sufficient to inform the claimant that it was in 
fact adjudicated.  Id. at 243.  When Ingram is applied to the 
current case, it requires that the July 2001 rating decision 
include some discussion or acknowledgement of the veteran's 
pending claim for TDIU sufficient to provide notice to the 
veteran that such a claim had been adjudicated.  

The Court reconciled its holding in Ingram with Deshotel by 
noting that it was reasonable for an appellant who receives a 
disability rating that is less than 100 percent to have 
received notice regarding how his disability has been rated 
and to have received notice and that he has the opportunity 
to appeal.  Id. at 248 ("Even if [the claimant] does not 
have a clear understanding of TDIU, he does have a clear 
statement of which disability is being rated and the fact 
that the Secretary has declared it to be less than 100 
percent disabling").  Therefore, the assignment of a less 
than total rating for the veteran's right hip, pelvis, and 
groin condition in the July 2001 rating decision constituted 
a recognition of the substance of the claim for TDIU in such 
a way as the moving party could deduce it had been 
adjudicated.

As the veteran did not appeal the July 2001 rating decision, 
the denial of the claim for TDIU became final and, as noted 
above, his only recourse was to file a CUE claim.  Andrews v. 
Nicholson, 421 F. 3d 1278 (Fed. Cir. 2005). 

As there is no possible way to grant an effective date prior 
to December 5, 2001, for the award of TDIU, the claim is 
denied.


ORDER

Entitlement to an effective date prior to December 5, 2001, 
for TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


